Order entered July 30 , 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01486-CV

              IN THE INTEREST OF S.V. AND S.V., CHILDREN, Appellant

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-04-11968-V

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated March 19, 2018, we

notified Joie Rivera, Official Court Reporter for the 255th Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days.

       By order dated May 24, 2018, we again notified Ms. Rivera the reporter’s record was

overdue and ordered her to file either (1) the reporter’s record; (2) written verification no

hearings were recorded; or (3) written verification appellant had not requested the reporter’s

record within fifteen days. To date, Ms. Rivera has not filed the reporter’s record, filed the

requested verifications, nor otherwise corresponded with the Court regarding the status of the

reporter’s record.

       Accordingly, we ORDER Joie Rivera, to file, within FIFTEEN DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

(3) written verification that appellant has not paid for or made arrangements to pay for the
reporter’s record and has been found not entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has been found not entitled to proceed without

payment of costs and has not paid for or made arrangements to pay for the reporter’s record, we

will order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Rivera that failure to comply with this order WILL result in

the Court taking such action as is necessary to have Ms. Rivera comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Kim Cooks
        Presiding Judge
        255th Judicial District Court

        Honorable Carmen Rivera-Worley
        Visiting Judge
        P.O. Box 511
        Denton, TX 76202

        Joie Rivera
        Official Court Reporter
        255th Judicial District Court

        All parties




                                                         /s/     ADA BROWN
                                                                 JUSTICE